Citation Nr: 1001066	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION
 
The Veteran had active service from March 1944 to May 1946 
and from May 1947 to May 1949.  This matter comes before the 
Board of Veterans' Appeals (Board) from a September 2004 
rating decision by the above Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for PTSD.

In a December 2005 decision, the Board denied service 
connection for PTSD.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the VA Office of the General Counsel filed a motion to vacate 
the Board's decision and remand the Veteran's claim for 
readjudication.  In a November 2006 Order, the Court granted 
the motion, vacated the Board's December decision, and 
remanded this case to the Board for readjudication.  The 
Board subsequently remanded the Veteran's claim for 
additional development in June 2007.  In a December 2007 
rating decision the Veteran was granted service connection 
for PTSD and assigned an evaluation of 30 percent.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).

FINDINGS OF FACT

The Veteran's PTSD is characterized by a depressed mood, 
chronic sleep impairment, suspiciousness, and social 
isolation.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code (DC) 9411 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In April 2004, May 2004, February 2005, October 2006, and 
April 2008, VA sent the Veteran letters informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The letters informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the rating decisions, 
February 2005 SOC, and May 2009 SSOC explained the basis for 
the RO's action, and the SOC and SSOC provided him with 
additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the April 2008 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides, in pertinent part, for the 
following evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
and an inability to establish and maintain effective 
relationships.

100 percent for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

VA treatment notes from November 2004 indicate that the 
Veteran had very minimal depression on the Beck Depression 
Scale.  His personality pattern was noted to include 
avoidant, dependent, narcissistic, antisocial, negativistic 
and masochistic traits.  There was significant schizotypal 
pathology in the overall profile, the clinical syndromes 
included anxiety disorder, dysthymic disorder, and 
posttraumatic stress, and there was evidence of a thought 
disorder in the general profile.  It was noted that the 
Veteran made a strong effort to look better than he was, but 
that he was preoccupied with himself and was easily 
distracted when challenged.  He was diagnosed with PTSD with 
anxiety and depression, and was assigned a GAF score of 50.  
The psychologist opined that the Veteran had some impairment 
in reality testing and had serious impairment in social, 
occupational, and school functioning.  He felt that the 
Veteran had fewer friends than he thought he had, and was too 
narcissistic to keep a job.

The Veteran underwent a VA examination for PTSD in January 
2005.  In discussing his military service, the Veteran 
described being shot at and finding his brother's body after 
searching body bags for three days.  He recalled hearing 
people crying and screaming and calling for their mothers, 
wives, and girlfriends as they were dying.  When the Veteran 
returned home his mother screamed and cried and called him by 
his brother's name.  He also recounted incidents in which was 
sexually harassed during his service.  The Veteran reported 
that the trauma from his service made it difficult for him to 
rest and that the memories of killing people occasionally 
came back to him.  He had disturbing dreams about once a week 
that were usually about fighting and killing and he would 
wake up in a cold sweat.  His son told him that he talked in 
his sleep and he had occasional flashbacks.  The Veteran did 
not go to veterans clubs because he did not want to talk 
about the war, although he had spoken several times at 
Memorial Day services.  He avoided elevators and airplanes 
because of the noise and crowds.  He said he had many 
friends, and had had two lengthy marriages.  He startled 
easily, felt constantly on guard, had been unable to live in 
houses with too many windows, kept a gun by his bed, and had 
difficulty sleeping.  The Veteran denied panic attacks, 
suicidal and homicidal ideation, and auditory and visual 
hallucinations.  The examiner noted that his short and long 
term memory were intact, he did not appear delusional, and 
his concentration was good.  

In the examiner's opinion, the Veteran did not meet the full 
criteria for the diagnosis of PTSD because he did not appear 
to have had an impairment in his relationships, occupational 
functioning, or leisure pursuits.  It was noted that his 
symptoms of reexperiencing, avoidance, and hypervigilance 
were related to PTSD.  The examiner assigned the Veteran a 
GAF score of 72.

At VA treatment from 2006 to 2007 the Veteran reported guilt 
from shooting a woman and child in service after he believed 
that the woman was throwing a grenade.  He also had 
nightmares and vivid recollections of looking for his 
brother, and he still experienced the odor of decaying human 
bodies and the image of his dead brother's face.  The Veteran 
was noted to be superficially jovial and euthymic to cover 
profound depressive disorder and PTSD.  His speech was 
grandiose and his thinking was impaired by intrusive 
thoughts, sleep disturbances, early awakening, loss of 
concentration, and an inability to follow directions or 
complete routine tasks.  He had difficulty controlling 
impulsivity and anger outbursts, was avoidant of activities, 
people, and places that evoked memories of traumatic 
experiences, and he suffered from anhedonia, emotional 
numbing, estrangement from others, and hypervigilance.  He 
was diagnosed with PTSD, chronic severe, and depressive 
disorder, and he was assigned GAF scores of 39. 

He had another VA examination in July 2007.  He reported that 
he had stopped taking mental health medications and he felt 
that group therapy had helped, although he had not gone 
lately because of transportation issues.  He said his sleep 
difficulties had worsened during the past four to five years 
and that he sometimes only got three hours of sleep.  He had 
guilt about killing people he should have let live and he 
lingered on thoughts about this about once a week.  The 
Veteran also reported financial and family stressors.  He 
avoided topics related to the war, and had blocked out most 
of his experiences from China.  

The Veteran said that he stopped associating with people 15 
to 20 years beforehand when he started losing money and his 
medical problems increased.  He was able to perform 
activities of daily living and the examiner noted that he was 
casually dressed and groomed.  The Veteran was articulate, 
verbal and cooperative, and he had good social skills and was 
estimated to have high average to superior intelligence.  His 
thought process was logical, coherent and relevant.  His 
affect was spontaneous, with no overt signs of depression or 
anxiety.  He was oriented to time, place, person, and 
situation, and his reasoning and judgment were good.  His 
fund of general information and verbal comprehension were 
average, and he denied any difficulties with concentration or 
memory, psychotic symptoms, or suicidal ideation.  The 
Veteran reported having homicidal ideation in the past.  

The examiner opined that the Veteran had some mild depressive 
symptoms but did not meet the full diagnostic criteria for 
major depressive disorder.  In addition, the examiner felt 
that over the last "number of years" the Veteran had had 
increasing problems with social and occupational functioning, 
somewhat related to his medical problems and to mental health 
symptoms that had been exacerbated by medical concerns.  He 
was diagnosed with PTSD, chronic, delayed onset, minor, and 
assigned a GAF score of 60.  It was noted that while the 
Veteran's social and occupational problems directly relate to 
his medical issues and current psychosocial stressors, there 
was an increase in PTSD symptoms in the past 10 years. 

The Veteran had another VA examination in May 2008 at which 
he stated that his physical health had declined since his 
last examination.  He reported difficulty sleeping, guilt 
about killing people, and isolation.  He was able to perform 
his activities of daily living.  The examiner described the 
Veteran's performance on a mental status examination and 
functioning as similar to the prior examination.  The Veteran 
was diagnosed with PTSD, chronic and continued to have a GAF 
score of 60.  The examiner noted that he felt that the 
Veteran's PTSD was mild.

In February 2009 the Veteran again underwent VA examination.  
It was noted that he spoke with profane language and was 
"offensive" towards women, blacks, and gays.  The examiner 
also noted that the Veteran presented information in a 
dramatic fashion as if attempting to evoke shock, and that he 
used hyperbole.  The Veteran said that his sleep was poor and 
he worried that he could have done more in the war.  He did 
not dwell on memories of the war but things in the 
environment brought them up.  The Veteran avoided watching 
war movies and talking about the war.  He said that he felt 
detached, that he was poor, lived like a dog, felt 
suspicious, and did not trust anybody, especially the 
government.  The Veteran said that he went to bed at 8 or 9 
in the evening awoke about around 2 o'clock in the morning.  
He denied any remissions in his PTSD since his last 
examination, and said he had not been receiving psychiatric 
care.  The Veteran had a son he saw on a daily basis, and he 
was estranged from his other children.

On the mental status examination the Veteran's psychomotor 
activity was within normal limits.  He was generally 
cooperative and courteous with a normal rate, rhythm, tone, 
and volume of speech.  Thought process was somewhat 
tangential but redirectable, and thought content was grossly 
appropriate.  There was no history of delusions or 
hallucinations and he was concerned about his financial 
situation.  He was oriented in all spheres, and evidenced 
intact cognitive functioning.  His attention and 
concentration were fair and his general fund of information 
appeared to the examiner to be at least average.  Abstract 
reasoning skills were good, social judgment was impaired, and 
psychological insight appeared partial.  The examiner 
diagnosed the Veteran with PTSD, chronic, delayed onset, and 
assigned a GAF score of 60.  It was noted that the Veteran 
also had a personality disorder, which the examiner opined is 
unlikely to be associated with his military experiences, and 
does contribute to his difficulties in social and 
occupational functioning.  The examiner continued that it is 
likely that the Veteran's PTSD symptoms lead to occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.  In general, 
however, the examiner did not feel that the PTSD likely 
interferes with satisfactory functioning.

Reviewing the evidence of record, the Board finds that the 
Veteran's PTSD is manifested by the following symptoms in the 
criteria for a 30 percent evaluation: a depressed mood, 
chronic sleep impairment, suspiciousness, and social 
isolation.

In finding that the Veteran does not have the symptoms 
associated with a 50 percent evaluation, the Board notes that 
he does not have flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, impairment of short and long 
term memories, and/or impaired abstract thinking.  He was 
assigned GAF scores of 72 and 60 at his VA examinations.  The 
July 2007 and May 2008 examiners described the Veteran's PTSD 
as mild, and at the VA examinations that Veteran's memory was 
good and he was oriented to person, place, time and 
situation.  The February 2009 VA examiner opined that it is 
likely that the Veteran's PTSD does not interfere with 
satisfactory functioning.  Furthermore, the examiner felt 
that the Veteran also has a personality disorder which is 
unlikely to be associated with his military experiences, and 
that this contributes to his difficulties in social and 
occupational functioning.  

At VA treatment the Veteran was initially assigned a GAF 
score of 50 in November 2004 and then was assigned GAF scores 
of 39.  The Board notes that at treatment after November 2004 
the Veteran was consistently diagnosed with a depressive 
disorder, which has not been found to be service connected.  
The treating providers did provide any explanation of which 
symptoms were due to the service-connected PTSD and which 
were due to the depressive disorder.  It was also noted that 
the symptoms had caused impairment in the Veteran's 
occupational and social functioning since his service in 
World War II.  Unfortunately, this is not credible, based on 
the entire record.  The Veteran worked successfully in 
multiple businesses for decades after his active service.  At 
the July 2007 VA examination he said he had stopped 
associating with people 15 to 20 years beforehand, when he 
started losing money and his medical problems increased.  At 
the January 2005 VA examination he said that he had financial 
difficulty due to his divorce and spending sums of money on 
travel.  

The treatment notes indicate that the Veteran had difficulty 
with concentration and with completing routine tasks.  
However the treatment records do not show that he was given 
any memory tests as he was at the VA examinations.  
Therefore, the Board finds that the VA examinations are more 
credible than the treatment notes in assessing the 
symptomatology of the service-connected PTSD.  

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board. 

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 30 percent for 
PTSD.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


